
	
		II
		112th CONGRESS
		1st Session
		S. 1450
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2011
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 23, United States Code, to provide for the
		  establishment of a commercial truck safety program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commercial Truck Safety
			 Act.
		2.Commercial truck
			 safety program
			(a)In
			 generalChapter 4 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					413.Commercial
				truck safety program
						(a)Definition of
				covered truckIn this section, the term covered
				truck means a 6-axle truck with a maximum gross weight of up to 100,000
				pounds.
						(b)ProgramThe
				Secretary shall establish a program to improve commercial motor vehicle safety
				on highways on the Interstate System in accordance with this section.
						(c)State waivers
				for covered trucks on Interstate System
							(1)In
				generalNot later than 60 days after the date of enactment of
				this section, the Secretary shall initiate a rulemaking to establish, by
				regulation, a demonstration program under which the Governor of a State may
				request from the Secretary, and the Secretary may grant, a 3-year waiver to
				covered trucks to operate on highways on the Interstate System in the
				State.
							(2)Submission of
				requestThe Governor of a State seeking a waiver under this
				subsection shall submit to the Secretary a request for the waiver that
				includes—
								(A)a description of
				the proposed route of each highway, or portion of a highway, on the Interstate
				System on which covered trucks would be permitted to operate;
								(B)a certification
				by the chief engineer of the State transportation department that the proposed
				route could safely accommodate traffic that includes covered trucks;
								(C)a certification
				that the Interstate System within the State is maintained in good repair;
				and
								(D)such other
				information as the Secretary may require.
								(3)Determinations
								(A)In
				generalThe Secretary shall—
									(i)not later than 30
				days after the date of receipt of a waiver request under paragraph (2)—
										(I)acknowledge
				receipt of the request; and
										(II)commence a
				review of the waiver request; and
										(ii)not later than
				90 days after the date of receipt, notify the Governor and appropriate members
				of the State legislature of the decision of the Secretary on the
				request.
									(B)DisapprovalIf
				the Secretary disapproves a request for a waiver under this subsection, the
				Secretary shall include with the notice of disapproval the specific safety
				concerns of the Secretary with respect to the highways covered by the
				request.
								(C)Failure to
				ActA request for a waiver shall be considered to be approved
				under this subsection if the Secretary fails—
									(i)to approve or
				disapprove a request in accordance with subparagraph (A); or
									(ii)to include with
				a notice of disapproval the specific safety concerns of the Secretary as
				required by subparagraph (B).
									(4)Data collection
				and review
								(A)In
				generalAs a condition of receiving a waiver under this
				subsection, a State transportation department that receives such a waiver
				shall—
									(i)collect data on
				the effects of the waiver (particularly the effects on accident rates involving
				heavier trucks);
									(ii)establish a
				safety committee to review the data; and
									(iii)establish rules
				and operating procedures for the program under this section.
									(B)Safety
				committeeThe safety committee of a State referred to in
				subparagraph (A)(ii) shall—
									(i)be appointed by
				the Governor of the State;
									(ii)at a minimum,
				consist of—
										(I)1 member of the
				traveling public;
										(II)1 member from a
				business that uses truck transportation services;
										(III)1 commercial
				truck driver;
										(IV)1 professional
				engineer from the State department of transportation; and
										(V)1 member of a
				highway safety group; and
										(iii)submit to the
				State and the Secretary, for each of the 3 years a waiver received under this
				subsection is in effect, an annual report describing the data reviewed by the
				safety committee during the year covered by the report.
									(C)Record of
				approvalAt the end of the 3-year period of the program under
				this subsection, unless the Secretary, with the advice of the safety committee
				of a State established under subparagraph (A)(ii), determines that a waiver
				granted to the State under this subsection has resulted in an adverse impact on
				highway safety in the State and publishes the determination in the Federal
				Register, the waiver provided to the State under this section shall be
				considered to be permanent.
								(D)Waiver of
				vehicle weight limitsNotwithstanding section 127(a), a State
				that receives a waiver under this subsection shall not lose any apportionment
				to the State under chapter 1 by reason of noncompliance with any of the vehicle
				weight provisions of section 127 applicable to the use of certain vehicles
				weighing over 80,000 pounds on a
				highway.
								.
			3.Conforming
			 amendmentThe analysis for
			 chapter 4 of title 23, United States Code, is amended by adding at the end the
			 following:
			
				
					413. Commercial truck safety
				program.
				
				.
		
